Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed November 19, 2021 in response to the Office Action of May 24, 2021 is acknowledged and has been entered. 
Claims 65-71 have been added.
Claims 24-26, 29, 44, 49, 58, 59, 61, 63, and 64 are withdrawn as being directed to non-elected subject matter.
Claims 1, 4, 8, 9 and 15 have been amended. 
Claims 1, 4, 8, 9, 15, 65-71 are currently being examined. 
It’s noted that an anti-OR10H1 antibody comprising HCDRs 1-3 and LCDRs 1-3 corresponding to SEQ ID NOs: 1-3 and 5-7 is free of prior art. Therefore, the species of an anti-OR10H1 antibody are rejoined for examination. 

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4, 8, 9, 15, 65, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
	The independent claim 1 is drawn to a method of treating a cancer positive for an Olfactory Receptor, Family 10, Subfamily H, Member 1 (OR10H1) in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject, wherein the compound is a nucleic acid inhibitor of expression of said OR10H1 or an antigen binding construct that binds said OR10H1. 
Under BRI, a nucleic acid inhibitor includes oligonucleotide, miRNA, antisense RNA, dsRNA, siRNA or shRNA, adapters, etc… These compounds vary significantly, have different structures, physical properties, length, and function through different targets, i.e. OR10H1 or regulators of OR10H1. However, the specification teaches only siRNA/shRNAs targeting an OR10H1 sequence.  
Claim 1 also encompasses a broad genus of antigen binding construct that binds OR10H1, i.e. antibody, for the treatment of cancers positives for OR10H1. The specification teaches only four hybridoma (1C3, 1B11, 8A11 and 4B4), see Example 5 only three antibodies with sequence information, see Fig. 7. And these antibodies showed melanoma killing activity with only in vitro assay. Therefore, the specification does not provide sufficient representative examples or adequate description for the entire genus of OR10H1 binding constructs as broadly claimed.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
the inventor's contribution to the field of art as described in the patent specification."' Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 
2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04
"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 
'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those AbbVie Deutsch and GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Frans son, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative OR10H1 binding constructs that have desired therapeutic properties, i.e. antitumor activity, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.). A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
In the instant case, the specification discloses a few siRNA and shRNA (e.g. SEQ ID NOs: 26-34) binding to nucleic acid encoding OR10H1 only, which show anti-tumor activity for melanoma in vivo. The specification also discloses three OR10H1 antibodies (1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1) that are demonstrated to bind OR10H1 and have anti-tumor activity in vitro. The claims broadly encompass all nucleic acid inhibitors of expression of OR10H, including inhibitors binds to a nucleic acid that encodes or regulates the expression of OR10H1, and all OR10H1 binding constructs, including any antibody that binds to OR10H1, thus, the genus is vast. 
For antigen binding constructs, Applicants have not established any reasonable structure-function correlation with regards to the critical sequences in the heavy and light chain variable domains or six complementarity determining regions (CDRs) that can be altered and still maintain OR10H1 binding and anti-tumor activity. The instant claims attempt to claim every OR10H1 binding construct that would achieve a desired result, i.e., treating cancer cells positive for OR10H1, wherein the instant specification does not describe sufficient representative examples to support the full scope of the claims because the instant specification discloses only a few monoclonal antibodies that bind OR10H1 with inhibitory activity to only melanoma in vitro. Given the well-known high level of polymorphism of antibody CDR or variable region sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of the antibodies disclosed to the structure of any and all other antibodies that bind OR10H1 with desired therapeutic properties. Therefore one could not readily envision members of the broadly claimed genus.
Given the lack of sufficient representative examples to support the full scope of the claimed nucleic acid inhibitors and antibodies and those used in the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide specific binding function, and lack of reasonable structure-function correlation with regards to the 

	Claims 4, 8, and 15 encompass the same broad genus of antigen binding constructs that binds OR10H1, as the independent claim 1.
	Although claim 65 recites three OR10H1 antibodies with HCDRs 1-3 and LCDRs 1-3 (1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1, see Fig. 7), it also encompasses variants wherein each CDR optionally comprises no more than three amino acid substitution(s), insertion(s), or deletion(s). Similarly, claim 66 encompasses variants which have only 90% sequence identity to the three antibodies. The variants may have different sequences at CDR regions. As set forth above, one of skill in the art could not envisage the genus of antibodies encompassed by the claim other than antibodies comprising the same CDR regions having the same relative placement as the antibody of 1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1. Thus, the claimed antibodies also lack a common core structure which is required for an antibody claim.
For all of the above reasons, the claims are properly rejected as lacking written description for antigen binding constructs or antibodies encompassed by the claims.

Response to Arguments
For the WRITTEN DESCRIPTION rejection of claims 1, 4, 8, 15, 65, and 66 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image1.png
    191
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    153
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    131
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    93
    632
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    323
    633
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    102
    638
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    156
    630
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    186
    632
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    76
    631
    media_image9.png
    Greyscale


Applicant’s arguments have been considered, but have not been found persuasive. It’s acknowledged that the specification teaches a few exemplary antibodies OR10H1, as set forth above, the specification does not disclose the structural sequence required of an antibody to bind OR10H1 and possess the desired therapeutic properties. Although applicant argue that one of skilled in the art may be able to screen for an OR10H1, however, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. Further, The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.
In the instant case, knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics, other than for the few named antibodies with SEQ ID NOs. Given the unpredictability in protein structure and/or function, therefore, one of skilled in the art would not be able to comprising the same CDR regions having the same relative placement as the antibody of 1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Similarly for nucleic acid inhibitors, including oligonucleotide, miRNA, antisense RNA, dsRNA, siRNA or shRNA, adapters, etc…, but the instant specification only provides examples of siRNA/shRNA. One of skilled in the art would not be able to envisage the structure of other species of nucleic acid inhibitors, such as miRNA, dsRNA, oligonucleotide, encompassed by the claim.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Claims 1, 4, 8, 9, 15, 65, 66, and 68-69 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer positive for an OR10H1 in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject wherein the compound is an antibody selected from the group consisting of 1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1 or an siRNA or shRNA of claim 70 or 71  does not reasonably provide enablement for a method of treating a disease in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject wherein the compound is nucleic acid inhibitor of expression of said OR10H1 or an antigen binding construct that binds said OR10H1.  The make and use the invention commensurate in scope with these claims. This is a SCOPE OF ENABLEMENT rejection.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that 
Nature of invention and breadth of the claims:
The claims are drawn to a method for treating a disease, as set forth above, comprising a large genus of nucleic acid inhibitors and a large genus of antigen binding construct that binds OR10H1. 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. 
For siRNA/shRNA inhibitors, the specification teaches that OR10H1 siRNAs (SEQ ID NOs 26-29) can inhibit the accumulation of OR10H1 protein and have activity to increase TIL-mediated killing of solid tumors (Example 1-2, Figs. 1-2). However, the specification does not teach the specificity of the siRNAs.  Those of skill in the art are aware that non-specific, off-target effects occur when using siRNA.  In particular, Pei and Tuschl (Nature Methods, 2006, 3: 670-676) teach that siRNAs may nonspecifically 
Thus, in the absence of additional evidence that the siRNA did not have non-specific, off-target effects that contributed to the observed phenotype, one of skill in the art could not reasonably predict whether or not the observed effects of the OR10H1 siRNA on anti-tumor activity were the result of specific inhibition of OR10H1 or other off-target effects of the siRNA used; and or whether or not the OR10H1 siRNA would cause unexpected side effects. Thus, based on those studies, it cannot be predicted from the information in the specification that the OR10H1 polypeptide was specifically inhibited by the siRNA used and that this inhibition positively correlated with an effect on apoptosis.
For antibody inhibitor in particular, the specification teaches four antibodies (1C3, 1B11, 8A11 and 4B4) which show activity on TIL-mediated melanoma kill assay (an in vitro cell assay) (Example 5). It’s well known that the level of unpredictability in the art is very high. The sensitivity of proteins interactions to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS, USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, Abaza et al.  (Journal of Protein Chemistry, Vol. 11, 
Collectively, these results suggest that the role of modulators may vary considerably. Thus, the therapeutic effectiveness of claimed modulators is not a certainty, and is determined empirically.
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification only teaches that the OR10H1 siRNAs (SEQ ID NOs: 26-29) can inhibit the in vivo. The specification also teaches four antibodies (1C3, 1B11, 8A11 and 4B4) which show activity on TIL-mediated melanoma kill assay (an in vitro cell assay) (Example 5). 
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In order to expand the teaching of the application to all nucleic acid inhibitors and all OR10H1 binding constructs in for treating all cancers positive for OR10H1, a 
Due to the large quantity of experimentation necessary to test the use of compositions containing the inhibitors; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the state of the prior art which establishes the unpredictability of the effects of siRNA, shRNA and antibody; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Response to Arguments
For the SCOPE OF ENABLEMENT rejection of claims 1, 4, 8, 9, 15, 65, 66, and 68-69 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image10.png
    49
    629
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    44
    627
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    295
    632
    media_image12.png
    Greyscale

a cancer positive for an OR10H1 in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject wherein the compound is an antibody selected from the group consisting of 1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1 or an siRNA or shRNA of claim 70 or 71. However, the claims encompass all nucleic acid inhibitors (unlimited number) and all OR10H1 binding constructs (unlimited number) for treating all cancers positive for OR10H1, in addition antibody and nucleic acid inhibitors are unpredictable in treating various cancers, as set forth above, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Applicant further argues:

    PNG
    media_image13.png
    488
    629
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    213
    631
    media_image14.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. It has been acknowledged that there has never been a requirement that every species encompassed by a claim must be disclosed or exemplified in a working example; and the screening and testing methods are known in the art. However, as set 

Applicant further argues:

    PNG
    media_image15.png
    190
    628
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    214
    628
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    212
    629
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    130
    627
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    395
    631
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    297
    629
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    103
    629
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    75
    628
    media_image22.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. Applicant argues that the references recited in the Office Action do not show current of state of art, further states the technology with regarding to antibody and siRNA/shRNA has advanced significantly. Advancements in these fields has been acknowledged, however, protein biochemistry and siRNA/shRNA biochemistry in patient’s body are still the same. New programs might be able to help to discover/design antibodies, siRNAs or shRNAs, the therapeutic outcome for each of these antibodies, siRNAs or shRNAs is still unpredictable. For example, any amino acid changes in CDR regions of antibody could significantly change antibody binding property, and still no in-
Similarly, Applicant recites new advancement in siRNA/shRNA field and 6000 siRNA/shRNA related patents granted. However, “although diverse chemical modifications are applied to antisense oligonucleotides to make RNA-based drugs nowadays, the basic principle, which is the production of complementary sequences for the binding into target nucleic acids, is identical” as taught by Kim, see page 88, col. 1, para. 1 (cited by Applicant). For instance, the siRNAs of SEQ ID NOs: 26, 27 and 29 are identical to siRNAs identified by Dharmacon 16 years ago, see Pub No.: US 2005/0255487 A1 (Appl. 10/940,892, Publication Date: 2005-11-05), one exemplary alignment for SEQ ID NO: 26 shown below:

    PNG
    media_image23.png
    542
    568
    media_image23.png
    Greyscale


Therefore, all siRNAs/shRNAs, old or new, inherit the same limitation: may nonspecifically target unrelated genes with only partial sequence-complementarity, as set forth above. Although USPTO is not FDA, the claimed inventions is a method of treating cancer by nucleic acid inhibitors or antigen binding constructs inhibiting OR10H1, and compositions for treatment should have certain properties, i.e. therapeutic activity. Therefore, the off-target effects need to be evaluated by well controlled experiments for siRNA/shRNA therapeutic compositions. Given the broad scope of the expression of OR10H1, which include inhibitors binding to a nucleic acid encoding or regulating the expression of OR10H1, undue experimentation would be required of the skilled artisan to use the claimed antibodies in its full scope. 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

MAINTAIN AND MODIFIED GROUNDS OF REJECTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 12, 13, 16, 17, 25, 27, 30, 31, 33, 35-37, 48-51, 53, 59, 60, 65 and 66 of co-pending Application No. 16/348,336 (US Pub. No.: 2020/0024347 A1, thereafter Appl. 336), in view of Duchateau (Duchateau, et al., WO 2015/121454 A1, Publication Date: 2015-08-20) and Mani (PhD thesis, University of Essex, Publication Year: 2015)
The claims of Appl.336 teach an antigen binding protein (ABP) that binds to a human olfactory receptor 10H1 (OR10H1), or a paralogue, orthologue or other variant 
The claims of Appl.336 teach the ABP of claim 1, wherein the ABP is a monoclonal antibody or antigen-binding fragment thereof (claim 7).
The claims of Appl.336 teach the ABP of claim 1, which is an antigen binding construct of the expression, function, activity and/or stability of said OR10H1 or variant (claim 16).
The claims of Appl.336 teach the ABP of claim 16, wherein said ABP is an inhibitor or antagonist of expression, function, activity and/or stability of said OR10H1 or variant, optionally wherein said ABP: (i) enhances a cell-mediated immune response to a mammalian cell expressing said OR10H1 or variant; and/or (ii) increases immune cell activity and/or survival in the presence of a mammalian cell expressing said OR10H1 or variant (claim 17).
The claims of Appl.336 teach a method of enhancing a cell-mediated immune response to a mammalian cell that expresses a human OR10H1 or paralogue, orthologue or other variant thereof, comprising contacting said cell with an ABP of claim 16, or a NAC comprising a nucleic acid encoding said ABP or component of said ABP and one or more additional features permitting the expression of the encoded ABP or component of said ABP in a cell in the presence of an immune cell wherein said ABP is an inhibitor of the expression, function, activity and/or stability of said OR10H1 or variant, thereby enhancing a cell-mediated immune response (claim 33)

The claims of Appl.336 teach the ABP of claim 1, wherein the ABP binds to an OR10H1 variant that shares at least 95%, amino acid sequence identity with SEQ ID NO: 1, or to an OR10H1 that is identical to SEQ ID NO: 1 (claim 2). SEQ ID NO:1 is identical to SEQ ID NO:25 of the instant claim 2:

    PNG
    media_image24.png
    440
    580
    media_image24.png
    Greyscale

	The claims of Appl. 336 teach as set forth above. However, the claims of Appl. 336 do not explicitly teach treating “a cancer positive for an OR10H1”.
	Duchateau teaches that OR10H1 is overexpressed in liquid tumor cells, see page 83 of Table 14.
Mani teaches that OR10H1 is changed significantly in the breast cancer patients, see page 106 of Table 4.1.
prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat OR10H1 antibody to treat disease associated with OR10H1, as taught by the claims of Appl. 336; and further to treat cancers expressing OR10H1 (positive for OR10H1), such as liquid tumor cells or breast cancers, as taught by Duchateau and Mani.  From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to expand the application of OR10H1 antibodies and to develop an effective treatment for cancers positive for OR10H1.
This is a provisional nonstatutory double patenting rejection.

Claims 9, 68 and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 12, 13, 16, 17, 25, 27, 30, 31, 33, 35-37, 48-51, 53, 59, 60, 65 and 66 of co-pending Application No. 16/348,336 (US Pub. No.: 2020/0024347 A1, thereafter Appl. 336), and in view of Raelson (Raelson et al., WO 2008/085601 A2, Publication Date: 2008-07-17, IDS) and Lam (Lam et al., Molecular Therapy-Nucleic Acids, (2015) 4, e252, Publication Date: 2015-09-15).
The claims of Appl.336 teach, as set forth above. However, the claims of Appl.336 do not teach that the modulator of OR10H1 is “a nucleic acid that binds to a nucleic acid that encodes or regulates the expression of OR10H1, or of a variant of OR10H1”.
Raelson teaches a method of treating asthma disease in a patient, comprising administering an agent (modulator) that regulates the expression, activity or physical 
Raelson teaches that the agent can be chemical compounds, oligonucleotides, peptides, antibodies, antisense molecule, or interfering RNA (claims 75-77, 141-142), can be expression modulator (an activator or a repressor) (claims 78-80, 143-145).
Lam teaches that siRNAs hold great promises as new classes of therapeutic agents by silencing the gene(s) of interest (page 15, conclusions and future prospects).
Lam teaches that the most attractive aspect of siRNA therapeutics is their ability to target virtually any gene(s), which may not be possible with small molecules or protein-based drugs (page 15, conclusions and future prospects).
Lam teaches that compared with protein-based drugs, e.g. antibody, siRNA based drugs have several advantages, including rapid lead optimization and easy manufacture (Table 2, and page 4, col. 2).
Taken together, the claims of Appl.336 teach treating disease, e.g. asthma disease, with a modulator of OR10H1. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Appl. 336 and Raelson, and to replace antibody modulator with a nucleic acid modulator, e.g. siRNA. Because as a novel classes of therapeutic agents for the treatment of a wide range of disorders, siRNAs are relatively easy to manufacture, it would have prima facie been obvious to one of ordinarily skilled to develop new strategy to treat a disease, e.g. asthma disease, with a new and potent compound, as recognized by Lam (page 4).

Response to Arguments
For the rejection of claims 1, 4, 8, 9, 15, 68 and 69 under Double Patenting applicant argues:

    PNG
    media_image25.png
    161
    635
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    47
    628
    media_image26.png
    Greyscale

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained because it is not the only rejection remaining.

NEW GROUNDS OF REJECTION NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duchateau (Duchateau, et al., WO 2015/121454 A1, Publication Date: 2015-08-20).
Duchateau teaches that OR10H1 is an antigen expressed on the surface of T-cells and overexpressed in various liquid tumor cells, i.e. ALL, AML, CML, MDS, CLL, CTRL, see page 83 of Table 14.
Duchateau teaches a method of preparing immune cells, like T cells, against pathological cell comprising the steps of expressing into said immune cell a transgene encoding a chimeric antigen receptor (an antigen binding construct) directed against said antigen present at the surface of said pathological cell, see claim 1.
Duchateau teaches that the prepared immune cells can be used for treating a cancer in a patient in need thereof, see claim 35.
Duchateau teaches a method for treating a patient comprising (a) diagnosing said patient for the presence of pathological cells presenting specific antigen markers; (b) preparing a population of engineered immune cells according to claim 1 and claim 15; (c) administrating said engineered immune cells to said patient diagnosed for said pathological cells, see claim 43.
Duchateau teaches that the chimeric antigen receptors comprise antibody based antigen binding domains, like scFv, see pages 31-34.
Conclusion
Claims 1, 4, 8, 9, 15, 65, 66, 68-69 are rejected.

All other rejections of previous Office Action are hereby withdrawn in view of the claim amendments and Applicant’s arguments.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642